Exhibit 16.1 Stan J.H. Lee, CPA 2160 North Central Rd Suite 203 * Fort Lee *NJ 07024 P.O. Box 436402* San Diego * CA 92143-6402 619-623-7799 *Fax 619-564-3408 *stan2u@gmail.com December 5, 2012 Securities and Exchange Commission Office of the Chief Accountant 100 FStreet, N.E. Washington, DC 20549-7561 Commissioners: We have read the paragraphs pertaining to Stan Jeong-Ha Lee, CPA, included in Item 4.01 of Form 8-K dated December 5, 2012, ofJINZANGHUANG TIBET PHARMACEUTICALS, INC. (“the Company), to be filed with the Securities and Exchange Commission and are in agreement with the statements concerning our firm in those paragraphs. We have no basis to agree or disagree with the other statements included in such Form 8-K. Sincerely, /s/ Stan Jeong-Ha Lee Stan Jeong-Ha,CPA
